RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0427-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

R.V.,

     Defendant-Appellant.
_____________________________

                    Submitted November 13, 2019 – Decided December 23, 2019

                    Before Judges Yannotti and Hoffman.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Accusation No. 15-05-0618.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Monique D. Moyse, Designated Counsel, on
                    the brief).

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (William P. Miller, Assistant Prosecutor, of
                    counsel and on the brief).

PER CURIAM
        Defendant appeals from a Law Division order entered on July 12, 2018,

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. For the reasons that follow, we affirm.

        Bergen County Accusation Number 15-05-0618 charged defendant with

third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1). On

May 27, 2015, defendant, represented by counsel and pursuant to a negotiated

plea agreement, pleaded guilty to making sexually inappropriate remarks and

then touching the buttocks of six-year-old E.F.,1 with the purpose of debauching

or impairing her morals. The State recommended a suspended three-year term

of imprisonment subject to parole supervision for life (PSL).        Defendant

completed his plea form and supplemental plea forms pertaining to "Certain

Sexual Offenses."

        On December 18, 2015, defendant appeared for sentencing.       Prior to

imposing sentence, the court sought to clarify comments defendant allegedly

made during his Avenel evaluation that the crime was "an accident." Defendant

disavowed any such comments and re-entered his guilty plea. The court then

sentenced defendant to a suspended three-year term of imprisonment, Megan's

Law compliance, and PSL.


1
    We use initials to protect the identity of the minor child.
                                                                        A-0427-18T3
                                          2
      Defendant appealed and challenged his sentence on the Excessive

Sentence Oral Argument calendar. R. 2:9-11. We affirmed. State v. Vrabel,

No. A-2695-15 (App. Div. Sept. 21, 2016).

      On February 13, 2017, defendant filed a pro se petition for PCR, alleging

he received ineffective assistance of counsel. In a supplemental certification,

defendant alleged plea counsel failed to adequately explain the conditions of

PSL, and never advised him his conviction could subject him to civil

commitment. Defendant sought an evidentiary hearing on his petition.

      On July 13, 2018, after hearing oral argument, the PCR court issued a

written decision denying defendant's petition without an evidentiary hearing.

The court found defendant failed to present a prima facie case of ineffective

assistance of counsel as he completed the applicable plea forms, which the court

again reviewed with defendant prior to sentencing.       The court also found

defendant's claim procedurally barred, pursuant to Rule 3:22-4.

      This appeal followed, with defendant presenting the following points of

argument:

                  POINT I
            [DEFENDANT]   IS  ENTITLED    TO   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS ATTORNEY RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL BY FAILING TO

                                                                        A-0427-18T3
                                       3
            INFORM    HIM    ADEQUATELY   OF   THE
            REQUIREMENTS AND CONSEQUENCES OF HIS
            PLEA, INCLUDING PAROLE SUPERVISION FOR
            LIFE AND CIVIL COMMITMENT.

                   POINT II

            THE PCR COURT ERRONEOUSLY RULED THAT
            [DEFENDANT'S]      PETITION      WAS
            PROCEDURALLY BARRED

      Following our review of the record and the applicable law, we affirm the

PCR court's decision on the merits, as the record contains no credible evidence

supporting defendant's claim of ineffective assistance of counsel. Accordingly,

we decline to address the procedural grounds cited by the PCR court as an

alternative basis for denying defendant's petition.

      Claims of ineffective assistance of counsel are considered under the two-

part test enunciated in Strickland v. Washington, 466 U.S. 668, 687 (1984), and

adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987). The

Strickland test requires a defendant to show that the performance of his attorney

was deficient, and counsel's deficient performance prejudiced the defense.

Strickland, 466 U.S. at 687.

      To meet the first part of the Strickland test, a defendant must establish that

his attorney "made errors so serious that counsel was not functioning as the

'counsel' guaranteed the defendant by the Sixth Amendment."             Ibid.   The

                                                                            A-0427-18T3
                                         4
defendant must rebut the "strong presumption that counsel's conduct falls within

the wide range of reasonable professional assistance[.]" Id. at 689.

      Moreover, to satisfy the second part of the Strickland test, a defendant

must show "that counsel's errors were so serious as to deprive defendant of a

fair trial, a trial whose result is reliable." Id. at 687. A defendant must establish

"a reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Id. at 694. The second prong of

the Strickland test also requires a defendant to show that counsel's alleged

deficiency caused prejudice. Fritz, 105 N.J. at 52.

      We are convinced the PCR court correctly determined that the record

failed to present a prima facie case of ineffective assistance of counsel.

Defendant completed extensive supplemental plea forms, which informed him

that he would be subject to PSL and potentially subject to civil commitment.

During the plea colloquy, defendant stated that he 1) read the supplemental

forms fully; 2) signed the forms of his own free will; 3) spoke with his attorney

about the forms prior to signing them; 4) understood each of the conditions set

forth in the forms; 5) understood all of the court's questions regarding the forms;

and 6) was satisfied with his attorney.




                                                                             A-0427-18T3
                                          5
      Defendant cannot take a new position when seeking PCR that so blatantly

and inexplicably contradicts his declarations in open court at the time of his

plea. See State v. Blake, 444 N.J. Super. 285, 299 (App. Div. 2016) ("Defendant

may not create a genuine issue of fact, warranting an evidentiary hearing, by

contradicting his prior statements without explanation."). Further, defendant

failed to show that a decision to reject the favorable plea offer would have been

rational, but instead offered only a bare assertion that he would have proceeded

to trial if his attorney informed him regarding PSL and civil commitment.

Therefore, defendant failed to meet either prong of the Strickland test.

      We further reject defendant's contention that an evidentiary hearing was

required as defendant failed to demonstrate a "reasonable likelihood of

succeeding" on his ineffective assistance claim. State v. Preciose, 129 N.J. 451,

462 (1992).    Because defendant failed to make out a prima facie case of

ineffective assistance of counsel, the PCR court properly ruled on defendant's

petition without an evidentiary hearing, and properly denied his petition.

      Affirmed.




                                                                           A-0427-18T3
                                        6